DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/908782 filed on 01/22/2021.
Status of Claims:
Claims 1-22 are pending in this Office Action. 
Claim 23 is canceled in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 01/22/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 7, 9-10, 12-15, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Patent 7827144) in combination with Lee (US Patent 10572510), Chao (US Patent 6748381), and Khoury (USPGPUB 20120136956).
Regarding claim 12, Saito teaches one or more non-transitory computer-readable media storing instructions, wherein the instructions include instructions, which when executed by one or more hardware processors (Figure 1, Col 3: 24-32), cause: at a coordinator database management system (DBMS) of a plurality of DBMS's, each DBMS of the plurality of DBMS's comprising one or more database servers performing operations on one or more databases of said each DBMS (Figure 1), receiving a query, the query specifying a database of target DBMS of the plurality of DBMS's (Col 3 line 60-67 & col 4 line 1-7: A client  issues a write request (query) to a particular storage device where storage device is a coordinator (DBMS). Col 4 line 20-27: Coordinator issues write messages to a replica set of storage devices (database of at least one DBMS). Thus, the request specifies to the coordinator then from the coordinator to replica set of storage devices; without requesting from the at least one target DBMS a current logical timestamp of the at least one target DBMS, calculating a synchronization timestamp for the query; wherein calculating the synchronization timestamp for the query is at least in part based on a current logical timestamp of the coordinator DBMS (Fig.3 & Col 4 line 38-51: The step of generating the timestamp may be performed by a coordinator or it may be performed by a client that is requesting the data from the coordinator and the timestamp is generated before issuing messages to other storage devices); sending a request to the at least one target DBMS to perform one or more operations as of an execution logical timestamp of a logical clock of the at least one target DBMS, the execution logical timestamp being based on the synchronization timestamp of the request (Col 4 line 20-27: Coordinator (DBMS) issues write messages to a replica set of storage devices (at least one DBMS) where the write message includes the timestamp); and receiving a result for performing the one or more operations of the query by the at least one DBMS at the execution logical timestamp that is based on the synchronization timestamp of the request (Col 7 line 21-33:  Each storage device (at least one DBMS) returns a commit reply to the coordinator based on the timestamp of the each storage device and the timestamp of the coordinator).
Lee teaches storing, at the coordinator DBMS, at least in part one or more previous logical timestamps of the at least one target DBMS that were received prior to the receiving the query (Fig. 7 & Col 15 line 38-54: The system is implemented so that the statement timestamp is acquired at worker node (coordinator DBMS) from the coordinator node by the worker node sending a request  to the coordinator node for a global transaction token maintained by the coordinator node. In Fig. 7, the request for the timestamp before the query execution is taken in place). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to incorporate the teachings of Lee to collect timestamps of other nodes or databases to ensure the nodes are communicated and updated with how up to date the other nodes (Col 15 line 42-48).
Chao teaches synchronizing the timestamp for the query is one or more previous logical timestamps of the at least one target DBMS that were stored prior to the receiving the query (Fig. 3 & Col 7 line 3-13: Each node of the cluster compares the respective timestamp of the database copy at that node with the timestamp broadcasted (previous timestamp). After the comparison at each of the cluster nodes, a determination is whether any of the nodes have a differing timestamp from that broadcasted. If there are no differences, then each of the cluster nodes vote APPROVE--each of the cluster nodes have a recent database as specified by the open_data_resource request, and then access and use of the cluster resource. Thus, the timestamps of the database of the nodes are used to determine whether the access of query is appropriate). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito and Lee to incorporate the teachings of Chao to synchronize the timestamp of the query based on the timestamps of at least one target other DBMS to ensure that the other DBMS is updated to the latest version or the latest timestamp. This ensures that the query routed to the DBMS would draw the latest information or make changes on the latest version of the database.
Khoury teaches wherein the calculated synchronization timestamp is different than the current logical timestamp of the coordinator DBMS and is different than the one or more previous logical timestamps of the at least one target DBMS  (Abstract: The system performs timing synchronization between two network entities. The timing information is exchanged between a slave device and a master device at the discretion of the slave device…Fig. 6 & [0065]: The system contains first entity (e.g., the slave clock) that can unilaterally initiate a transaction without a need to negotiate with a second entity (e.g., the master clock). The first entity receives the timestamp values t.sub.1 and t.sub.4 as part of a melded response that is received from the second entity wherein t.sub.1 represents the time at which the response message was transmitted from the second entity, and t.sub.4 represents the time at which the timing request message was received at the second entity. Tsub.1 is equivalent to the previous logical timestamps of the at least one target DBMS and t.sub4 is equivalent to timestamp of the coordinator DBMS…[0071]: Upon the reception of the response message, the hardware timestamping mechanism at the slave clock can further insert the timestamp t.sub.2 (synchronization timestamp) into the received response. As such, once the response message is received at the slave clock 704, all four timestamps, t.sub.1, t.sub.2, t.sub.3 and t.sub.4, are readily available to the slave clock, thereby eliminating the need to conduct additional operations to find and correlate the timestamps associated with the outgoing and incoming messages… [0046]:T.sub.2 is measured by the slave clock, whereas the following equation (1) expresses the relationship between the time values t.sub.1 and t.sub.2:
t.sub.2=t.sub.1+.DELTA.t.sub.delay.sup.sync+.DELTA.t.sub.offset, or t.sub.2=t.sub.1+.DELTA.t.sup.sync=.DELTA.t.sub.delay.sup.sync+.DELTA.t.s- ub.offset (1). 
Thus, t.sub.1, t.sub.2, and t.sub.4 are collected by an entity wherein the values are all different from one another and all are collected for synchronization purposes and t.sub.2 is derived from other t.sub.value). 
([0071]). 
Regarding claim 1, the disclosed method is performed by all the limitations of claim 12 as shown above.
Regarding claim 13, Saito further teaches prior to the receiving, at the coordinator DBMS, the query (Col 2 line 21-33: The most recent version of a read timestamp (operation prior the query) is completed before the read message. Thus prior the read message is queried, a previous query is operated to retrieve the most recent version of a read timestamp. Once the read message(query) is operated, its timestamp becomes the most recent version of a read timestamp and saved) sending, from the coordinator DBMS, to the at least one DBMS, a request for one or more particular operations to be performed on the at least one DBMS (Col 4 line 20-22: The coordinator (DBMS) issues write messages (operations) to a replica set of storage devices, e.g., a replica set of three of the storage devices of the distributed storage system (at least one DBMS)); in response to sending the request to the at least one DBMS, receiving, from the at least one DBMS, a logical timestamp of the at least one target DBMS, wherein the logical timestamp of the at least one target DBMS is one of the one or more previous logical timestamps of the at least one target DBMS (Col 4 line 28-34: The coordinator receives write confirmations from at least a majority of the storage devices of the replica set. Each write confirmation indicates that the timestamp is no earlier than a most recent version of a write timestamp, that the timestamp is no earlier than a most recent version of a read timestamp. Thus, the coordinator receives timestamps of the most recent version (previous logical timestamps) to compare it with the newest write confirmation time stamp).
Regarding claim 2, the disclosed method is performed by all the limitations of claim 13 as shown above.
Regarding claim 14, Saito further teaches prior to the receiving, at the coordinator DBMS, the query: receiving, at the coordinator DBMS, from the at least one DBMS, a request for one or more particular operations to be performed on the coordinator DBMS; receiving, within the request for the one or more operations, a logical timestamp of the at least one target DBMS, wherein the logical timestamp of the at least one target DBMS is one of the one or more previous logical timestamps of the at least one target DBMS (Col 4 line 28-34: The coordinator (DBMS) receives write confirmations (operations) from at least a majority of the storage devices of the replica set (at least one DBMS). Each write confirmation indicates that the timestamp is no earlier than a most recent version of a write timestamp, that the timestamp is no earlier than a most recent version of a read timestamp. Thus, the coordinator receives timestamps of the most recent version (previous logical timestamps) to compare it with the newest write confirmation timestamp).
Regarding claim 3, the disclosed method is performed by all the limitations of claim 14 as shown above.
Regarding claim 15, Saito teaches prior to the receiving, at the coordinator DBMS, the query: periodically sending (Figure 3, Col 4 line 28-34: The coordinator issues operations one after another to retrieve timestamps from the replica set. The most recent version of read/write timestamp is updated as every operation is issued by the coordinator), from the coordinator DBMS, to the at least one DBMS, a request (Col 4 line 20-22: The coordinator issues read messages to storage devices of a replica set); in response to sending the request to the at least one DBMS, receiving, from the at least one DBMS, a logical timestamp of the at least one target DBMS, wherein the logical timestamp of the at least one target DBMS is one of the one or more previous logical timestamps of the at least one target DBMS (Col 4 line 28-34: The coordinator receives write confirmations from at least a majority of the storage devices of the replica set. Each write confirmation indicates that the timestamp is no earlier than a most recent version of a write timestamp, that the timestamp is no earlier than a most recent version of a read timestamp. Thus, the coordinator receives timestamps of the most recent version (previous logical timestamps) to compare it with the newest write confirmation time stamp).
Saito does not teach sending a request for a current logical timestamp of the at least one target DBMS. 
However:
	Chao teaches sending a request for a current logical timestamp of the at least one target DBMS. (Col 6 line 22-28: Request is issued to the requesting nodes (at least one DBMS) by one of the cluster nodes (DMBS) where the request contains the name of the requested database, and a timestamp). It would have been prima 
Regarding claim 4, the disclosed method is performed by all the limitations of claim 15 as shown above.
Regarding claim 18, Saito further teaches estimating a particular difference of logical timestamps of respective receipts of the at least one target DBMS based on date time timestamps of the one or more previous logical timestamps (Col 4 line 17-19 & Col 4 line 28-36: The write confirmation indicates that the timestamp of the particular query is no earlier than the previous timestamps where timestamp includes a time (datetime) and identifier).
Chao teaches estimating a particular difference of logical timestamps of the at least one target DBMS based on differences of the one or more previous logical timestamps of the at least one target DBMS and one or more respective logical timestamps of the coordinator DBMS at the time of the receiving the one or more previous logical timestamps (Col 7 line 3-8: Each node of the cluster (timestamp of at least one DBMS) compares the respective timestamp of the database copy at that node with the timestamp broadcasted (timestamp of DBMS). A timestamp difference is determined between the two timestamps of each node and the broadcasted node); based on the current logical timestamp of the coordinator DBMS and the particular difference of logical timestamps, determining the synchronization (Figure 4,5 & Col 8 line 1-41: A timestamp (synchronization timestamp) later than the broadcasted timestamp (timestamp of DBMS) is determined based on the timestamp difference to synchronize with the other node’s timestamp (timestamp of at least one DBMS) during the operation (query). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito and Lee and Khoury to incorporate the teachings of Chao to ensure the timestamp of the at least one target DBMS is valid comparing to itself and then calculate the time difference between it and the DBMS to synchronize the system with the most appropriate synchronization timestamp.
Regarding claim 7, the disclosed method is performed by all the limitations of claim 18 as shown above.
Regarding claim 20, Saito further teaches one or more previous logical timestamps of the at least one target DBMS exclude one or more prior logical timestamps of the at least one target DBMS that have been received prior to a time period configured for the at least one DBMS (Col 4 line 38-61: At the current query, the previous timestamp of the at least one target DBMS is the most recent version comes from the query before the current query. The timestamps generated before the most recent version are excluded since the timestamp is saved as a new version every time a query is processed. Thus, the timestamps (timestamps obtained earlier than the previous query) received prior to a period configured (previous query to the current query) are excluded).
Regarding claim 9, the disclosed method is performed by all the limitations of claim 20 as shown above.
Regarding claim 21, Saito further teaches the query specifies another database of another DBMS of the plurality of DBMS's (Figure 1) and wherein the instructions further include instructions, which when executed by said one or more hardware processors, cause: prior to calculating the synchronization timestamp: determining that a current logical timestamp for the other DBMS has to be obtained from the other target DBMS (Col 4 line 28-34: The coordinator receives write confirmations from at least a majority of the storage devices of the replica set (at least one DBMS and other DBMS). There are multiple storage devices in the distributed storage system); 
Chao teaches sending a request for a current logical timestamp of the other target DBMS. (Col 6 line 22-28: Request is issued to the requesting nodes (at least one DBMS) by one of the cluster nodes (DMBS) where the request contains the name of the requested database, and a timestamp); in response to receiving the current logical timestamp of the other target DBMS, calculating the synchronization timestamp based at least in part on the current logical timestamp of the other target DBMS (Figure 4,5 & Col 8 line 1-41: A timestamp (synchronization timestamp) later than the broadcasted timestamp (timestamp of DBMS) is determined based on the timestamp difference to synchronize with the other node’s timestamp (timestamp of other DBMS) during the operation (query).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito and Lee and Khoury to incorporate the 
Regarding claim 10, the disclosed method is performed by all the limitations of claim 21 as shown above.

Claims 5-6, 11, 16-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Patent 7827144) in combination with Lee (US Patent 10572510), Chao (US Patent 6748381), Khoury (USPGPUB 20120136956), and Hsieh (PG PUB 20140006458).
Regarding claim 16, Saito teaches prior to the receiving, at the coordinator DBMS, the query (Col 2 line 21-33: The most recent version of a read timestamp (prior the query) is completed before the read message (actual query). Thus prior the read message is queried, a previous query is operated to retrieve the most recent version of a read timestamp. Once the read message (query) is operated, its timestamp becomes the most recent version of a read timestamp and saved): receiving, at the coordinator DBMS, at least one previous logical timestamp of the one or more previous logical timestamps of the at least one target DBMS (Col 4 line 28-34: The coordinator receives write confirmations from at least a majority of the storage devices of the replica set. Each write confirmation indicates that the timestamp is no earlier than a most recent version of a write timestamp, that the timestamp is no earlier than a most recent version of a read timestamp. Thus, the coordinator receives timestamps of the most recent version (previous logical timestamps) to compare it with the newest write confirmation time stamp).
	Saito does not teach calculating a logical timestamp difference of the at least one target previous logical timestamp of the one or more previous logical timestamps and a particular logical timestamp of the coordinator DBMS at a time of the receiving the at least one previous logical timestamp; and storing the logical timestamp difference in a log of the coordinator DBMS.
	Chao teaches calculating a logical timestamp difference of the at least one target previous logical timestamp of the one or more previous logical timestamps and a particular logical timestamp of the coordinator DBMS at a time of the receiving the at least one previous logical timestamp (Col 7 line 3-8: Each node of the cluster (timestamp of at least one DBMS) compares the respective timestamp of the database copy at that node with the timestamp broadcasted (timestamp of DBMS). A timestamp difference is determined between the two timestamps of each node and the broadcasted node).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito and Lee and Khoury to incorporate the teachings of Chao to calculate the timestamp difference between the two databases so the appropriate timestamp can be determined for the two databases so the two databases can be up to date to query accurate information. 
	Hsieh teaches storing timestamp difference in a database ([0018] line 6-9: Offset interval includes a set of time offsets (timestamp differences) that represent differences between a given reference timestamp and the initial local timestamp determined by the processor. [0045] line 1-7: Server (DBMS) contains memory that can store data retrieved, manipulated, or stored by the processor. Thus the time offsets (time differences) are stored in the server (database)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito in combination with Lee and Chao and Khoury to incorporate the teachings of Hsieh to store the calculated timestamp difference in a database to determine the appropriate timestamp at a preferred time and also to observe the active level of the at least one target DBMS.
Regarding claim 5, the disclosed method is performed by all the limitations of claim 16 as shown above.
Regarding claim 17, Chao teaches calculating a particular difference of logical timestamps of the at least one target DBMS by calculating differences of the one or more previous logical timestamps of the at least one target DBMS and one or more respective logical timestamps of the DBMS at time of the receiving the one or more previous logical timestamps (Col 7 line 3-8: Each node of the cluster (timestamp of at least one DBMS) compares the respective timestamp of the database copy at that node with the timestamp broadcasted (timestamp of DBMS). A timestamp difference is determined between the two timestamps of each node and the broadcasted node); based on the current logical timestamp of the coordinator DBMS and the particular difference of logical timestamps, determining the synchronization timestamp for the query (Figure 4,5 & Col 8 line 1-41: A timestamp (synchronization timestamp) later than the broadcasted timestamp (timestamp of DBMS) is determined based on the timestamp difference to synchronize with the other node’s timestamp (timestamp of at least one DBMS) during the operation (query). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to incorporate the teachings of Chao to calculate the timestamp difference between the DBMS databases and sync the timestamps of the databases to one synchronized timestamp so the data between them can be updated and correlated for data retrieval. 
	Chao does not teach calculating a particular difference of logical timestamps of the at least one target DBMS by using an aggregating function.
However:
	Hsieh teaches determining a timestamp difference using an aggregating function ([0077] line 1-2: An algorithm containing analysis of an aggregate of time offset intervals (timestamp difference) is used). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito in combination with Chao, Lee and Khoury to incorporate the teachings of Hsieh to use an aggregating function to analyze all of the time differences between the at least one DBMS and the DBMS to determine the appropriate synchronization time that is applicable for all of the DBMS is the DBMS system.
Regarding claim 6, the disclosed method is performed by all the limitations of claim 17 as shown above.
Regarding claim 22, Hsieh teaches using one or more aggregation functions, calculating a particular aggregate value of: differences of the one or more previous logical timestamps of the at least one target DBMS and one or more respective logical ([0077-0083]: An algorithm containing analysis of aggregation (aggregation function) is employed where it analyzes offset intervals (time differences between at least/other DBMS and the DBMS) and determines the agreements (aggregate value). Method stop if more offsets in the group disagree than agree); and based on the particular aggregate value and the current logical timestamp of the DBMS calculating the synchronization timestamp ([0077-0083]: The system continues on to synchronize the local time with the master time if the aggregate value contains more agreements than disagreements. The local time (timestamp of the DBMS) is also used to determine the synchronization time. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito in combination with Chao, Lee, and Khoury to incorporate the teachings of Hsieh to use an aggregation function to determine an aggregate value that determines whether the timestamps within the system agree upon each other to ensure there is minimum amount of error before proceeding to determining the synchronization timestamps.
Regarding claim 11, the disclosed method is performed by all the limitations of claim 22 as shown above.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Patent 7827144) in combination with Lee (US Patent 10572510),  Chao (US Patent 6748381), Khoury (USPGPUB 20120136956) and Thommana (US Patent 8099286).
Regarding claim 19, Chao teaches a system containing date time timestamps of respective receipts of the one or more previous logical timestamps and differences of the one or more previous logical timestamps of the at least one DBMS and one or more respective logical timestamps of the DBMS at the time of the receiving the one or more previous logical timestamps (Col 7 line 3-8: Each node of the cluster (timestamp of at least one DBMS) compares the respective timestamp of the database copy at that node with the timestamp broadcasted (timestamp of DBMS). A timestamp difference is determined between the two timestamps of each node and the broadcasted node); based on a current date time timestamp at the DBMS, determining the synchronization timestamp for the query (Figure 4, 5 & Col 8 line 1-41: A timestamp (synchronization timestamp) is determined based on the broadcasted timestamp (current timestamp of DBMS) and the timestamp difference to synchronize with the other node’s timestamp (timestamp of at least one DBMS) during the operation (query). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to incorporate the teachings of Chao to calculate the timestamp difference between the DBMS databases and sync the timestamps of the databases to one synchronized timestamp so the data between them can be updated and correlated for data retrieval. 
(Col 5 line 51-53: neural network), training a machine learning model based on date time timestamps of the verbal packets linkages and non-verbal packets linkages (Col 5 line 42-53: The encoder/decoder is neural network-based which is trained based on the timestamps created); based on the machine learning model determining the synchronization timestamp for the query (Col 5 line 42-53: Timestamp linkage(s) for the packets are created by the encoder/ decoder). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito in combination with Chao, Lee and Khoury to incorporate the teachings of Thommana to train a machine learning model to synchronize the timestamps between DBMS with the DBMS system to promote synchronized display, thus to synchronize the data between the databases more efficiently and reduce human efforts in calculating the synchronization time for the databases.
Regarding claim 8, the disclosed method is performed by all the limitations of claim 19 as shown above.







Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153